OPINION — AG — ** WORKER'S COMPENSATION — ELIGIBILITY FOR BENEFITS FOR INJURY IN ANOTHER STATE — RESPONSIBILITY FOR EXCESS BENEFITS ** AN OKLAHOMA WORKER ENTERED INTO A CONTRACT FOR EMPLOYMENT INSIDE OKLAHOMA AND WORKING IN ANOTHER STATE, AND WHO SUFFERS INJURY THEREIN, WOULD BE ELIGIBLE FOR BENEFITS IN ACCORDANCE WITH THE SCHEDULE OF COMPENSATION PROVIDED FOR IN THE STATE WHEREIN HE FILED HIS CLAIM. IF THE SITE OF THE INJURY PROVIDED FOR GREATER BENEFITS THAN THOSE ALLOWABLE UNDER OKLAHOMA STATUTES, THE INJURED WORKER COULD RECEIVE THE DIFFERENCE BETWEEN SUCH BENEFITS ONLY BY FILING IN THE FOREIGN STATE. THE TERMS OF THE INSURANCE CONTRACT BETWEEN THE EMPLOYER AND THE INSURANCE CARRIER, EITHER PRIVATE OR THE STATE INSURANCE FUND, WOULD DICTATE WHO WAS RESPONSIBLE FOR THOSE BENEFITS AVAILABLE UNDER A FOREIGN STATE'S COMPENSATION ACT WHICH EXCEED THE OKLAHOMA SCHEDULE OF BENEFITS. CITE: 85 O.S. 1971 4 [85-4], 85 O.S. 1971 22 [85-22], 85 O.S. 1975 Supp., 50 [85-50] (JAMES R. BARNETT)